Title: James Warren to John Adams, 30 Apr. 1786
From: Warren, James
To: Adams, John


          
            
              Dear Sir,
            
            

              Milton

               April 30th: 1786
            
          

          I was a few days ago honoured with your favour of the 12th: of Decr. I am much obliged to
            you for your Attention to my Son & your favourable, if not partial opinion of
            the Merits of his Family. Winslow left Lisbon & returned Home last fall: after a
            disagreable residence there for more than Twelve months, at a great Expence, fully
            convinced of the futility of Court promises, which his former Experience could no longer
            Justify any future dependence upon. it has been my opinion that Consuls
            should be Appointed in several of the European Ports, & perticularly at Lisbon
            where we have had a great Trade till Interrupted by the Algerine Corsairs. no [usance]
            is so natural & beneficial for the supply of that great Branch of Business the
            Fishery as the Trade with Lisbon, & Cadiz, & I can scarcely Conceive how
            it can be supported without it, unless by a dependence on foreigners for the
            Importation, which must defeat all the policy of our Navigation Acts, however founded in
            Policy or Oeconomy. How we are to be releived from the Injury of these Pirates I am at a
            loss to determine. their Generosity will not do it, & our Poverty cant,
            & if it is not done the Fishery & Trade must be depressed and
            discouraged. You who are acquainted with the Means the Agents to Algiers are possessd. of, can Judge of their prospects of Success. I can only
            wish them Success. I can form some Idea of the difficulty & delays of your
            Treaties, which render their Completion uncertain even to the best Informed. The Trade
            with Britain if it has been Attended with some loss & disappointment to them,
            has almost ruined us: & with their own conduct may Justify a severe
            Navigation Act, with regard to them but I am not so well satisfied of the propriety of
            it with regard to any other Nation, tho’ I think the policy of the French in their duty
            on our Fish, & the Bountys on their own very Absurd. I wish I could see, for the
            Benefit of Mankind a fair Experiment made, of a Goverment supported without Duties or
            Bounties, at least that they should operate, only as prohibitions or severe
            restrictions, without any regard to a revenue. in that case even those in question might
            not have Existed.
          if our oil can find a Market in France it will I think disconcert
            the views of the British Ministery, & be very Advantageous to us as well as to
            the Commerce of France I took great pains to Impress the Marquis de Fayate with proper
            Sentiments on that subject when here last, & have reason from his Letters to
            suppose it has had a good Effect
          I know you wish to be Informed of the situation of your beloved
            Country. it would give me pleasure to gratify you. in former Times when you was Absent I
            used to Attempt it, but it is now so Novel & so Extraordinary that I dare not
            Undertake the Task. The constant drain of Specie to make remittances for Baubles
            Imported from England is so great as to Occasion an Extreem Scarcity. Commerce is
            ruined: & what is worse the husbandry & Manufactures of the Country
            cannot be supported. the only Branch of Business that promises any success is the
            Fishery, & that is greatly Injured from the same Cause. No Debts can be paid, or
            Taxes collected. the first are severely demanded by multiplyed Law suits. the last are
            become more necessary than ever by the wants of the public. Our General Court sets often
            & long, do little & give no satisfaction to their Constituents. Paper
            Money, Tenders of Land, &c. suspension of Law processes, & a variety of
            Expedients are proposed, & Nothing Adopted. a Total change in principles
            & Manners. Interest is the great object, the only pursuit, and Riches only
            respected. every thing seems verging to Confusion, & anarchy, &
            certainly great Wisdom & Address are necessary to prevent it. Our Elections have
            been much the same this as the last Year. indeed when a Man is once in it is for Life. A
            repetition Annually is nugatory. few Attend the Meetings & hardly one
            inquired further than who was in last, & Vote for him again without the trouble
            of recuring to Priciples, or traceing Consequences.
          Be assured No Body can Wish you & Family more happiness, or
            desire more to see you in the Vicinity than your Friends on Milton Hill. make our
            Compliments to Mrs. Adams & Love to Nabby—I am /
            Your Friend & Servt


          
            
              Jas. Warren
            
          
          
            will you give me your Opinion of the Encyclopedia, &
              whether it be worth purchaseing—
            if it would not be an Impertinent request to a Minister of State,
              I would request
              ask the favour to send me the Gentn. pocket
              Farrier & Trusler, practical Husbandry. I will pay, the cost to your order
              here. R Baldwin Pater Noster Row. A charming Enthusiasm is prevailing for
              Agriculture
          
        